DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1, 4 through 16 and 21 through 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 A method of forming an electronic device, the method comprising: selectively depositing a dopant film on a first surface comprising a semiconductor material relative to a second surface comprising an oxide material by a non-line of sight, thermal decomposition deposition process, the dopant film consisting essentially of a dopant and being substantially conformal; and annealing the electronic device to drive dopant atoms from the dopant film into the semiconductor material to a depth greater than or equal to about 1 nm to form a conformally doped semiconductor material with substantially no dopant atoms driven into the oxide material.
 A method of forming an electronic device, the method comprising: exposing a substrate with a first surface comprising a semiconductor material and a second surface comprising an oxide material to a boron precursor at a temperature in a range of about 700 °C to about 800 °C to selectively deposit a conformal dopant film by a non-line-of-sight, thermal decomposition process, the conformal dopant film being deposited on the first surface over the second surface, the conformal dopant film consisting essentially of boron and having a thickness in a range of about 2 to about 10 monolayers; and annealing the electronic device with a millisecond anneal at a temperature in a range of about 1150 °C to about 1200 °C to drive boron atoms from the conformal dopant film into the semiconductor material to conformally dope the semiconductor material to a depth of at least 1 nm with substantially no dopant atoms driven into the oxide material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817          

/BRADLEY SMITH/Primary Examiner, Art Unit 2817